 Case 1:20-cv-01373-LPS Document 43 Filed 04/21/21 Page 1 of 1 PageID #: 865


                        MORRIS, NICHOLS, ARSHT                &   TUNNELL    LLP

                                      1201 N ORTH M ARKET S TREET
                                             P.O. B OX 1347
                                  W ILMINGTON , D ELAWARE 19899-1347

                                              (302) 658-9200
                                           (302) 658-3989 FAX

 ANTHONY D. RAUCCI
 (302) 351-9392
 araucci@morrisnichols.com


                                             April 21, 2021


 The Honorable Leonard P. Stark                                        VIA ELECTRONIC FILING
 United States District Court
   for the District of Delaware
 844 North King Street
 Wilmington, DE 19801

         Re:        Almirall, LLC v. Torrent Pharmaceuticals Ltd.,
                    C.A. No. 20-1373 (LPS)

Dear Chief Judge Stark:

         We write on behalf of the parties in the above-captioned action.

       Pursuant to the Court’s Scheduling Order (D.I. 23), the parties exchanged claim terms for
construction and proposed constructions on April 13, 2021. Plaintiff proposed two claim
constructions, and Defendant agrees to both of these constructions.

        Consequently, the parties believe that there are no claim construction issues for the Court
to resolve at this time. The parties respectfully submit a Stipulation and Proposed Order Regarding
Claim Construction, which sets forth the two terms on which the parties have reached agreement
on proposed constructions along with those proposed constructions.

       The Stipulation and Proposed Order would also vacate the upcoming claim construction
deadlines and the October 4, 2021 Claim Construction Hearing.


                                                 Respectfully,

                                                 /s/ Anthony D. Raucci

                                                 Anthony D. Raucci (#5948)

cc:      All Counsel of Record (via electronic mail)
